Cite as 2017 Ark. App. 218


                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CV-16-1083

 LEANNA SALAZAR                                  Opinion Delivered:   April 5, 2017
                                APPELLANT
                                                 APPEAL FROM THE HOT SPRING
 V.                                              COUNTY CIRCUIT COURT
                                                 [NO. 30JV-14-142]
 ARKANSAS DEPARTMENT OF
 HUMAN SERVICES AND MINOR      HONORABLE CHRIS E WILLIAMS,
 CHILD                         JUDGE
                     APPELLEES
                               AFFIRMED

                           WAYMOND M. BROWN, Judge

       Appellant appeals from the circuit court’s termination of her parental rights to A.M.,

born 8/15/14. On appeal, appellant argues that (1) the circuit court erred in abdicating its

duty to evaluate the evidence and make its own findings as to the issue of A.M.’s placement

across state lines with appellant, and (2) there was insufficient evidence to support a finding

that termination was either in A.M.’s best interest or that the alleged grounds were proven

or relevant to the circumstances of appellant and her boyfriend, Jeffrey McCollum. 1

       On November 3, 2014, though they lived in Killeen, Texas, appellant and

McCollum were driving through Arkansas on their way to Missouri when they were

subjected to a routine traffic stop. Finding K2 (synthetic marijuana) and an infant in the car



       1
        McCollum is not A.M.’s biological father. McCollum is identified as appellant’s
fiancé in the affidavit in support of DHS’s petition for emergency custody and dependency-
neglect and the home study, despite being referred to as her boyfriend before this court. He
participated in appellant’s case plan from inception.
                                 Cite as 2017 Ark. App. 218

“covered by a blanket” that had “K2 smoke trapped” underneath it, appellant was arrested

for possession of a controlled substance and endangering the welfare of a minor in the second

degree. McCollum was arrested for possession of a controlled substance, possession of drug

paraphernalia, and endangering the welfare of a minor in the first degree. The Arkansas

Department of Human Services (DHS) filed a petition for emergency custody and

dependency-neglect on November 6, 2014. The circuit court entered an ex parte order

granting the petition on the same date.

       A probable-cause order was entered on December 11, 2014, stating that appellant

had waived the necessity for a probable-cause hearing and finding that probable cause

existed—and continued to exist—for A.M.’s removal. An adjudication order was entered

on January 23, 2015, adjudicating A.M. dependent-neglected due to neglect and parental

unfitness. Appellant stipulated that DHS would prove the facts stated in the affidavit and the

circuit court found the same. In the order, the circuit court stated that it would transfer the

case to State of Texas “if the Court in the resident county of the mother will accept transfer.”

The goal of the case was reunification.

       In the circuit court’s April 16, 2015 review order, it stated that appellant had not yet

received the case plan and therefore extended her time to complete her case plan by one

month. It specifically stated that it “would not transfer [the] case to Texas at this time.” 2

The goal of the case continued to be reunification.




       2
           No explanation was given.


                                               2
                                 Cite as 2017 Ark. App. 218

       The circuit court’s July 16, 2015 review order restated that the goal of the case was

reunification and that the case would not be transferred to Texas. It stated that appellant

“needs to comply with the case plan” for she had “minimally complied” in that she attended

visits with A.M., but had “not provided proof that she had stable housing, attended

counseling, completed a drug and alcohol assessment, completed a psychological evaluation

or obtained employment.” It noted that appellant had informed DHS that she would obtain

services in Texas instead of Arkansas “through the Department” there. Appellant was

advised that said services would need to meet Arkansas’s DHS requirements and that she

would be financially responsible for services she obtained outside of Arkansas.

       The circuit court entered an order on September 30, 2015, seeking an expedited

placement decision under the Interstate Compact on the Placement of Children (ICPC)

finding that under “Article III(d) of the [ICPC] codified as Arkansas Code Annotated section

9-29-201 et seq., this court may only authorize the Arkansas Department of Human Services

(“DHS”) to place each of the above juvenile [sic] in a receiving state, including provisional

placement . . . after receipt of written notification from the receiving state that the proposed

placement does not appear to be contrary to the best interest of the juvenile.” 3

       In its November 4, 2015 review order, the circuit court found that appellant had

“complied with the case plan in that she has attended visits with the juvenile, attended

counseling, completed a drug and alcohol assessment, attended drug treatment, completed

parenting classes, [and] completed a psychological evaluation.” However, appellant still


       3
      A second and third order for an expedited ICPC placement decision were entered
on October 14, 2015, and November 6, 2015.


                                               3
                                  Cite as 2017 Ark. App. 218

needed to complete an ICPC home study, have her employment verified by DHS, and have

McCollum’s Social Security benefits verified by DHS. Its order also noted that McCollum

had attended visits with A.M., attended counseling, completed a drug and alcohol

assessment, attended drug treatment, and completed parenting classes. Finally, a Court-

Appointed Special Advocate (CASA) was appointed and the circuit court stated that it

would order an ICPC home study of appellant’s residence in a separate order.

       A permanency-planning order was entered on January 15, 2016, stating that “[t]he

Court, mindful of the available permanency-planning dispositions, does hereby determine

that it is in the best interest of the juvenile that the goal of the case shall be: To authorize a

plan to return the juvenile to the parent, [appellant].” It went on to state:

       The Court finds [appellant] is complying with the established case plan and orders of
       the Court, making significant measurable progress toward achieving the goals
       established in the case plan, and diligently working toward reunification. Specifically,
       the conditions that caused the juvenile’s removal and the juvenile’s continued
       removal from the home; and the return of the juvenile to [appellant] shall occur
       within a time frame that is consistent with the juvenile’s developmental needs but no
       later than three (3) months from the date of the permanency planning hearing[.]

The circuit court stated that appellant still needed to complete an ICPC home study. The

order stated that the circuit court would await the results of the ICPC home study “to

determine the issue of custody of the juvenile with [appellant] and for monitoring purposes

if the child is placed with [appellant].” If approved, A.M. was to be placed with appellant,

noting that the circuit court “[wanted] to move as quickly as possible closing the case.”

       On February 12, 2016, DHS noted that Texas had denied placement of A.M. with

appellant and closed its file. The attached December 27, 2015 home study stated that it had

been determined that the conditions in appellant’s home were “Favorable” and that


                                                4
                                 Cite as 2017 Ark. App. 218

placement was “recommended” in appellant’s family home based on the strengths

determined during the assessment. However, it also stated that the “decision to verify or

approve a home lies with the Foster and Adoptive Home Development Program” and that

there was “no guarantee” that the home would be verified or approved based on the

recommendation. A December 29, 2015 Kinship and Disposition Summary detailed that

appellant’s home had not been selected as a placement option due to a safety concern and a

well-being concern. It stated that before reconsideration could be made, McCollum had to

begin treatment for his schizophrenia, appellant and McCollum needed to complete drug

and alcohol screenings or obtain recommendations from their therapist that they were drug

free with the tools to remain so, and background checks needed to be completed in any

state they had resided in the last five years, including Arkansas and Missouri.

       In the circuit court’s fifteen-month-review order entered March 14, 2016, it changed

the goal of the case to termination of appellant’s parental rights and adoption. It stated that

while appellant had complied with the case plan and McCollum had sought services as well

as attended visits with A.M., the ICPC home study on their home was denied. It ordered

that concerns raised in the home study “shall be addressed prior to placement of the juvenile

with” appellant in Texas. DHS was ordered to request a follow up with the ICPC home

study and prepare an addendum to the ICPC home study to be sent to Texas. The circuit

court specifically noted that while the goal of the case had been changed to adoption, prior

to the termination of parental rights (TPR) hearing, it “shall consider placement of the

juvenile with the [appellant] in the State of Texas through ICPC if the issues raised by the

State of Texas can be resolved.”


                                              5
                                Cite as 2017 Ark. App. 218

       Appellant filed a motion to show cause on May 12, 2016, stating that “at the February

23, 2016 hearing, it was discovered that the original home study,” which was denied on

December 29, 2015 by Texas, “did not contain the updated material that showed the

compliance of the Defendant, with the bulk of the issues review [sic] by DCFC in Texas”

and DHS “represented to the court that it would send an addendum.” Appellant had

determined that DHS had not requested the addendum as of May 11, 2016, thereby

prejudicing her, and sought a contempt citation. An order to show cause was entered on

May 20, 2016.

       On June 12, 2016, appellant’s and McCollum’s counselor since April 22, 2016,

forwarded a letter stating that appellant had “made progress in regarding [sic] issues

previously thought to be concerns in such a manner that [she did] not believe they [were]

concerns at the time.” She stated that appellant had “appropriately addressed concerns”

about her father’s contact with A.M. However, while noting McCollum’s “potential to be

more independent with support around learning tools to manage his symptoms

appropriately[,]” she stated that his “need for intensive support and his not being open to

receiving support from anyone but [appellant made] her hesitant to recommend the child

be placed in the couple’s home at this time.” She suggested that three to four months of

additional time be given for appellant and McCollum to “learn how to act in a manner

where [A.M.] is a priority consistently.”

       Also on June 12, 2016, the counselor forwarded a letter stating that McCollum had

made an appointment with a psychiatrist for the middle of July, but was seeking to be seen

earlier through cancellations. She noted that McCollum had shown “a tendency to avoid


                                             6
                                  Cite as 2017 Ark. App. 218

taking appropriate responsibility necessary for a person with the mental and physical

conditions”; 4 however, she thought he had “the potential to parent appropriately if he takes

proper self-care and follows professional recommendations from everyone on his treatment

team.” While she thought he had the potential to be an “effective parent[,]” he needed

more time to “actualize that potential.” McCollum simply needed more time “[d]espite his

recent increased compliance[.]”

       In its July 11, 2016 order, the circuit court granted appellant’s motion to dismiss her

motion to show cause, and the TPR hearing was continued for a period of a little under a

month with “[g]ood cause being that the ICPC home study has not been completed on the

mother’s home and it is anticipated that it will not be completed prior to June 28, 2016.”

Despite the continuation of the TPR hearing, DHS filed a petition to terminate appellant’s

parental rights on July 14, 2016, citing the grounds of failure to remedy cause for removal, 5

that other factors arose subsequent to the petition and appellant had manifested and

incapacity or inability to remedy the subsequent issue, 6 and that A.M. had been subjected

to aggravated circumstances where a determination had been made that there was little

likelihood that services to the family would result in successful reunification. 7




       4
           McCollum has multiple sclerosis in addition to schizophrenia.
       5
           See Ark. Code Ann. § 9-27-341(b)(3)(B)(i)(a) (Repl. 2015).
       6
           See Ark. Code Ann. § 9-27-341(b)(3)(B)(vii)(a).
       7
           See Ark. Code Ann. § 9-27-341(b)(3)(B)(ix)(a)(3)(B)(i).


                                               7
                                Cite as 2017 Ark. App. 218

       In the petition, DHS stated that it had completed background checks on appellant

and McCollum as requested by Texas and had provided all pertinent information in its

possession to address Texas’s concerns, however, Texas responded upon receipt that “the

information provided did not elevate the concerns addressed in the original home study and

the home would not be reevaluated.” Because appellant’s current home had not passed the

ICPC home study, A.M. could not be returned to appellant’s custody. 8 It listed A.M.’s

potential harm as appellant’s “inability to provide a safe and appropriate housing[.]”

       Appellant responded to DHS’s petition on August 1, 2016, in pertinent part, stating

that DHS had failed to exercise reasonable efforts in obtaining the home study as required

by the ICPC. She also stated that of the three concerns upon which denial was made—

failure to treat McCollum’s schizophrenia properly, no proof of treatment for drug use and

completion of required drug and alcohol screenings, and failure to complete background

checks—two, namely the background check and proof of drug treatment and screening,

were DHS’s responsibility. She noted that both she and McCollum had completed drug and

alcohol screenings and treatment and that DHS did not seek criminal background checks

until months after the ICPC home study had been completed. 9




       8
        The CASA report did not make a recommendation, stating only that DHS reported
that “the second ICPC home study out of Texas on the parents has been denied.”
Furthermore, under the “DEVELOPMENTS and PARENT PROGRESS” section, no
mention is made of appellant’s or McCollum’s progress.
       9
        She stated that McCollum currently had an appointment with his psychiatrist and
could live outside the home while bringing himself into compliance.


                                              8
                                 Cite as 2017 Ark. App. 218

       Attached also to the response was a detailed list of when she and McCollum received

and completed services as well as two August 18, 2016 letters from their counselor. In her

letter regarding McCollum, she stated that he had had an “observable shift in his ability to

take more responsibility for appropriate self-care” and had “made progress quicker than

[she] had expected.” She felt at that time that he had the support and the “ability to interact

with this support appropriately enough to be a healthy parent.” In her letter regarding

appellant, she stated that appellant’s “ability to set boundaries with all individuals she loves

in regards to what she views as acceptable and unacceptable leads [her] to feel confident in

stating that she has the ability to stay mentally healthy enough to parent with excellence.”

       A hearing on appellant’s TPR petition was held on August 20, 2016. A DHS

supervisor on the case testified that DHS had no knowledge of appellant being released from

counseling; though she had contacted appellant’s new employer and obtained her potential

start date, DHS had no “verification of employment” and did not know if appellant still had

the job; and McCollum had not submitted an update on his Social Security benefit amount,

which DHS showed as being $488.67 per month. The supervisor testified that one reason

for denial of appellant’s Texas ICPC home study was McCollum’s untreated schizophrenia,

a concern which DHS concurred with and a diagnosis of which DHS had not been

informed. McCollum had begun treating with a psychiatrist in June 2016, but DHS had not

received anything from the psychiatrist.

       He supervisor spoke of DHS’s concern that appellant’s father—who sexually abused

appellant’s sister—would be around A.M. given appellant’s continued partial financial

support from her parents and appellant’s still being around her father. She stated that an


                                               9
                                   Cite as 2017 Ark. App. 218

ICPC home study was first done on appellant’s parent’s home and was denied based on

appellant’s father’s conviction for sexually abusing his daughter. The ICPC home study is

how DHS learned of the conviction; appellant “was not forthcoming about the previous

conviction” and “[a]t one point had even denied that it existed.” It was after the denied

home study of her parent’s home that appellant requested a home study on her home.

       The supervisor testified that DHS submitted the requested addendum information to

Texas twice, but the home study was still denied, so there was not an approved ICPC home

study from Texas on appellant’s home. She admitted that DHS had not initially submitted

material to Texas showing that appellant and McCollum had completed drug testing or

submitted to any drug screening, but explained that “[w]hen you request an ICPC home

study you give the information requesting [sic] the home environment” and requested

information; “[y]ou don’t give case plan completions.” Furthermore, she stated that

appellant’s financial situation had been an issue from “day one” and that appellant’s “reliance

on her parents for financial income” was connected to that issue. She testified to informing

appellant that her reliance on her parents financially “would not be appropriate” after

learning of her father’s sexual abuse conviction. Finally, she noted that A.M. was “highly

adoptable” having “very little medical issues.” 10 She also noted that appellant was pregnant

at the time of the hearing.

       Appellant testified, in pertinent part, to thirty-six visits with A.M. at a cost of “about

$250.00” to her for each visit and a total spent of “about $19,445” as evidence of how much



       10
            An adoption specialist testified agreeing that A.M. was adoptable.


                                                10
                                   Cite as 2017 Ark. App. 218

she and McCollum paid to comply with the case despite their low monthly income. She

borrowed the $19,000 from her sister, mother, and father, despite the inappropriateness of

her reliance on her father given his criminal history. Despite initially receiving money from

him, appellant asserted that she had not borrowed money from him “in a while” and had

been borrowing money from her mother, who was divorcing her father, though they still

lived together. Appellant asserted that she had “no relationship with [her] father in the last

six to eight months because [she wants her] daughter home” and stated that she had “cut

[her] father out of [her] life completely” for the same reason.

       Appellant testified that McCollum had been on a waitlist with the psychiatrist since

November 2015 and was on three different cancellation lists in hopes of getting in sooner;

he was seen by a psychiatrist on August 3, 2016. Despite knowing about McCollum’s

schizophrenia from “day one” of them getting together, she did not tell DHS that

McCollum had schizophrenia because “nobody ever brought up schizophrenia being an

issue.” All appellant’s drug tests had been negative, including a hair follicle test the week

before the hearing. 11 She was unemployed at the time of the hearing, and McCollum’s

Social Security check was $733.00 per month.

       McCollum testified, in pertinent part, that he was taking Effexor, Seroquel, and

Keppra as was prescribed by his psychiatrist. 12 He was still seeing his counselor and would




       11
            She did have one positive test, but it was positive for prescribed medication.
       12
         Of the three, he only identified what Keppra was prescribed for, which he identified
as being used for seizures.


                                                11
                                 Cite as 2017 Ark. App. 218

continue. He had only tested positive for drugs once, at the beginning of the case, and had

never been involuntarily institutionalized.

       Appellant’s mother testified that she and her husband, appellant’s father, had financed

appellant’s trips to Arkansas. She stated that appellant “understands that her father’s not to

be around [A.M.]” and doubted “highly” that appellant would allow A.M. around

appellant’s father. Appellant could not have complied with the requirements placed on her

by Arkansas without the money she supplied to appellant. She denied that appellant’s father

demanded anything like companionship or her presence from appellant in exchange for the

money he gave her.

       At the conclusion of testimony, appellant sought a finding of lack of reasonable efforts

on DHS’s part for failing to get the home study in the first year of the case; the request was

denied.

       On September 7, 2016, the circuit court entered an order terminating appellant’s

parental rights to A.M. The court found that DHS had proven all three grounds. It stated

that the grounds were supported by (1) Texas’s denial of appellant’s ICPC home study; (2)

appellant’s lack of employment and inability to financially support A.M. without support of

McCollum and her family; (3) her current pregnancy; (4) her continued reliance on the

assistance of her mother and father, the latter of whom is a registered sex offender for sexually

abusing appellant’s sister, which demonstrates that appellant may allow contact between her

father and A.M., placing A.M. in danger; and (5) McCollum’s failure to see a psychiatrist

until August 3, 2016, despite having known his schizophrenia was a concern that had to be

addressed since receiving the Texas ICPC home study. It specifically found that DHS had


                                               12
                                   Cite as 2017 Ark. App. 218

made meaningful efforts to rehabilitate and correct the conditions that caused removal. 13 In

finding that it was in A.M.’s best interest that appellant’s rights be terminated, it found that

A.M. was adoptable and cited the DHS supervisor’s testimony for a demonstration of how

A.M. would be at risk of potential harm if returned to appellant. This timely appeal

followed.

                                       I. Standard of Review

       We review termination-of-parental-rights cases de novo. 14 At least one statutory

ground must exist, in addition to a finding that it is in the child’s best interest to terminate

parental rights; these must be proved by clear and convincing evidence. 15 Clear and

convincing evidence is that degree of proof that will produce in the fact-finder a firm

conviction as to the allegation sought to be established. 16 The appellate inquiry is whether

the trial court’s finding that the disputed fact was proved by clear and convincing evidence

is clearly erroneous. 17 A finding is clearly erroneous when, although there is evidence to




       13
        The circuit court had also found that DHS made reasonable efforts in its April 26,
2015, July 16, 2015, and November 4, 2015 review orders; January 15, 2016 permanency-
planning order; and March 14, 2016 fifteen-months-review order.
       14
         Vail v. Ark. Dep’t of Human Servs., 2016 Ark. App. 150, 10, 486 S.W.3d 229, 234
(citing Mitchell v. Ark. Dep’t of Human Servs., 2013 Ark. App. 715, 430 S.W.3d 851).
       15
       Id. (citing Ark. Code Ann. § 9-27-341; Dunn v. Ark. Dep’t of Human Servs., 2016
Ark. App. 34, 480 S.W.3d 186).
       16
            Id. (citing Anderson v. Douglas, 310 Ark. 633, 839 S.W.2d 196 (1992)).
       17
            Id. (citing J.T. v. Ark. Dep’t of Human Servs., 329 Ark. 243, 947 S.W.2d 761 (1997)).


                                                13
                                 Cite as 2017 Ark. App. 218

support it, the reviewing court on the entire evidence is left with a definite and firm

conviction that a mistake has been made. 18

       In making a “best interest” determination, the trial court is required to consider two

factors: (1) the likelihood that the child will be adopted and (2) the potential of harm to the

child if custody is returned to a parent. 19 Adoptability is not an essential element but is

rather a factor that the trial court must consider. 20 Likewise, the potential harm to the child

is a factor to be considered, but a specific potential harm does not have to be identified or

proved by clear and convincing evidence. 21 The potential-harm analysis is to be conducted

in broad terms. 22 It is the “best interest” finding that must be supported by clear and

convincing evidence. 23

       The intent behind the termination-of-parental-rights statute is to provide

permanency in a child’s life when it is not possible to return the child to the family home

because it is contrary to the child’s health, safety, or welfare, and a return to the family home



       18
        Id. (citing Yarborough v. Ark. Dep’t of Human Servs., 96 Ark. App. 247, 240 S.W.3d
626 (2006)).
       19
         Singleton v. Ark. Dep’t of Human Servs., 2015 Ark. App. 455, at 4, 468 S.W.3d 809,
812 (citing Ark. Code Ann. § 9-27-341 (Supp. 2013)).
       20
       Id., 2015 Ark. App. 455, at 5, 468 S.W.3d at 812 (citing Smith v. Ark. Dep’t of
Human Servs., 2013 Ark. App. 430, at 4, 431 S.W.3d 364, 367).
       21
        Id. (citing Sarut v. Ark. Dep’t of Human Servs., 2015 Ark. App. 76, at 7, 455 S.W.3d
341, 346).
       22
            Id.
       23
            Id.


                                               14
                                 Cite as 2017 Ark. App. 218

cannot be accomplished in a reasonable period of time as viewed from the child’s

perspective. 24 Even full compliance with the case plan is not determinative; the issue is

whether the parent has become a stable, safe parent able to care for his or her child. 25

                           II. Necessity of Texas ICPC Home Study

       Appellant first argues that the circuit court erred in abdicating its duty to evaluate the

evidence and make its own findings as to the issue of A.M.’s placement across state lines

with appellant. Specifically, she argues that Arkansas holds that placement with a parent

across state lines does not require an ICPC home study. Appellant never raised this argument

below. We cannot review this assignment of error because it is incumbent upon the parties

to raise arguments initially to the circuit court in order to give that court an opportunity to

consider the issue. 26 Furthermore, she never objected to the circuit court’s findings—found

in numerous orders—that A.M. could not be returned to appellant’s custody without an

approved ICPC home study from Texas. It is well settled that the failure to raise a challenge

or obtain a ruling below is fatal to the appellate court’s consideration of an issue on appeal.27




       24
         Ford v. Ark. Dep’t of Human Servs., 2014 Ark. App. 226, at 3, 434 S.W.3d 378, 381
(citing Ark. Code Ann. § 9-27-341(a)(3) (Supp. 2013)).
       25
         Id. (citing Camarillo-Cox v. Ark. Dep’t of Human Servs., 360 Ark. 340, 201 S.W.3d
391 (2005); Cole v. Ark. Dep’t of Human Servs., 2012 Ark. App. 203, 394 S.W.3d 318; Tucker
v. Ark. Dep’t of Human Servs., 2011 Ark. App. 430, 389 S.W.3d 1).
       26
         Blanchard v. Ark. Dep’t of Human Servs., 2010 Ark. App. 785, at 9, 379 S.W.3d 686,
691 (citing Bell v. Misenheimer, 2009 Ark. 222, 308 S.W.3d 120).
       27
         Anderson v. Ark. Dep’t of Human Servs., 2011 Ark. App. 522, at 8, 385 S.W.3d 367,
371 (citing Bryant v. Ark. Dep’t of Human Servs., 2011 Ark. App. 390, 383 S.W.3d 901).


                                               15
                                  Cite as 2017 Ark. App. 218

                                        III. Termination

       Appellant’s second argument on appeal is that there was insufficient evidence to

support a finding that termination was either in A.M.’s best interest or that the alleged

grounds were proven or relevant to the circumstances of appellant and her boyfriend, Jeffrey

McCollum. This court disagrees.

                                        A. Best Interest

       A best interest determination includes consideration of a child’s adoptability and

potential harm to the child if returned to the parent. 28 Appellant does not challenge the

circuit court’s adoptability finding and it is therefore affirmed. However, she argues that “a

reversal is still proper on the potential-harm factor as it is a component of the ‘best interest’

finding and must be proved separate and apart from any statutory ground or adoptability.”

She argues in error. The circuit court is only required to consider the potential harm in

returning a child to its parent. 29 The circuit court does not have to determine that every

factor considered be established by clear and convincing evidence. 30 Instead, after




       28
        See Wilson v. Ark. Dep’t of Human Servs., 2015 Ark. App. 666, at 7, 476 S.W.3d
816, 821 (citing Smith v. Ark. Dep’t of Human Servs., 2013 Ark. App. 753, at 4, 431
S.W.3d 364, 367).
       29
            See Ark. Code Ann. § 9-27-341(b)(3)(A)(ii).
       30
            Welch v. Ark. Dep’t of Human Servs., 2010 Ark. App. 798, at 8, 378 S.W.3d 290,
295.


                                               16
                                    Cite as 2017 Ark. App. 218

considering all of the factors, the evidence must be clear and convincing that the termination

is in the best interest of the child. 31

         The DHS supervisor testified that DHS concurred with Texas’s concerns with

McCollum’s untreated schizophrenia and stated that DHS had had an issue from the

beginning of the case with appellant’s financial deficiencies without the financial support of

McCollum, her mother, and sex-offender father. Despite her admitted financial

shortcomings, appellant testified that she was currently unemployed and pregnant, the latter

of which will further stretch the funds McCollum receives and will likely require even more

financial subsistence from appellant’s mother and father. With these facts, in addition to the

fact that A.M. had been in care at the time of the hearing for twenty-one of the twenty-

four months of her life, considering all factors, this court cannot find that the circuit court

erred.

                                            B. Grounds

                                           1. Other Factors

         Only one ground is necessary to terminate parental rights. 32 Although the trial court

found several grounds, we base our decision to affirm on only one ground— other factors

or issues arose subsequent to the filing of the original petition for dependency-neglect that




         31
        Id. (citing McFarland v. Ark. Dep’t of Human Servs., 91 Ark. App. 323, 210 S.W.3d
143 (2005); see also Carroll v. Ark. Dep’t of Human Servs., 85 Ark. App. 255, 148 S.W.3d
780 (2004)).
         32
         Friend v. Ark. Dep’t of Human Servs., 2009 Ark. App. 606, at 11, 344 S.W.3d 670,
676 (citing Lee v. Ark. Dep’t of Human Servs., 102 Ark. App. 337, 285 S.W.3d 277 (2008)).


                                                 17
                                  Cite as 2017 Ark. App. 218

appellant manifested the incapacity or indifference to remedy, despite the offer of

appropriate family services. 33

       Despite appellant knowing of McCollum’s schizophrenia issues from the beginning

of their relationship, she did not tell DHS because it did not “bring up schizophrenia being

an issue.” DHS first learned of McCollum’s untreated schizophrenia on February 12, 2016—

when it received Texas’s denial of placement of A.M. in appellant’s home—more than

fifteen months after A.M. was first taken into care. The circuit court’s March 14, 2016

review order stated that “[t]he concerns raised by the State of Texas that caused the home

study to be denied shall be addressed prior to placement” and that appellant “shall comply

with the recommendations of the State of Texas as recommended in the ICPC home study.”

Despite knowing that McCollum’s lack of treatment was a concern that needed to be

addressed, McCollum did not receive care from a psychiatrist until August 3, 2016, twenty-

three days prior to the TPR hearing and twenty-one months into the case.

       Appellant’s inability to keep a job, thereby requiring her reliance on McCollum, her

mother, and her sex-offender father is also a subsequent issue that appellant has not remedied

and apparently does not see a need to remedy based on her testimony that she did not

“understand how [her] father’s financial stability to help [her had] anything to do with the

past.” Appellant had been advised of her need to be financially self-sufficient at the beginning

of the case and still had not acquired that position.




       33
            See Ark. Code Ann. § 9-27-341(b)(3)(B)(vii)(a).


                                              18
                                  Cite as 2017 Ark. App. 218

       In deciding whether to terminate the parental rights of a party, the circuit court has

a duty to look at the entire picture of how that parent has discharged his duties as a parent.34

We are mindful that the stated purpose of the termination process is to provide permanency

for the child when it appears from the evidence that a return to the family home cannot be

accomplished in a reasonable period of time. 35 A.M. has spent a substantial portion of her

life in care while her mother and boyfriend delayed getting McCollum mental treatment

and her mother failed to become financially self-sufficient. A child’s need for permanency

and stability may override a parent’s request for more time to improve the parent’s

circumstances. 36 Even full compliance with the case plan—which is not present in this

case—is not determinative; the only issue is whether the parent has become a stable, safe

parent able to care for his or her child. 37

       This court cannot conclude that the circuit court erred in finding that DHS had

proven the “other factors” ground raised in its petition.

       Affirmed.


       34
       Friend, 2009 Ark. App. 606, at 14, 344 S.W.3d at 677 (citing In re Adoption of
K.M.C., 62 Ark. App. 95, 969 S.W.2d 197 (1998)).
       35
Jones v. Ark. Dep’t of Human Servs., 361 Ark. 164, 187, 205 S.W.3d 778, 792 (2005)
(citing Ark. Code Ann. § 9-27-341(a)(3)).
       36
         Shaffer v. Ark. Dep’t of Human Servs., 2016 Ark. App. 208, at 6, 489 S.W.3d 182,
185 (citing Knuckles v. Ark. Dep’t of Human Servs., 2015 Ark. App. 463, 469 S.W.3d 377;
Loveday v. Ark. Dep’t of Human Servs., 2014 Ark. App. 282, 435 S.W.3d 504).
       37
         Id., 2016 Ark. App. 208, at 2, 489 S.W.3d at 184 (citing Camarillo-Cox v. Ark.
Dep’t of Human Servs., 360 Ark. 340, 201 S.W.3d 391 (2005); Cole v. Ark. Dep’t of Human
Servs., 2012 Ark. App. 203, 394 S.W.3d 318; Tucker v. Ark. Dep’t of Human Servs., 2011
Ark. App. 430, 389 S.W.3d 1).


                                               19
                        Cite as 2017 Ark. App. 218

GLOVER and HIXSON, JJ., agree.

Leah Lanford, Arkansas Public Defender Commission, for appellant.

Mary Goff, Office of Chief Counsel, for appellee.

Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.




                                     20